DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments to claims 43-45, 50, 52-54 and 60 filed 10/28/2022 have been entered. Claims 62-63 have been added. Claims 43-63 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Interpretation
Claims 43, 50, 52, 60 and 62-63 recite cells on “a matrix consisting of one or more human laminins”. The claims recite that cells are differentiated on said coated support in different induction mediums. It is noted that no factors are excluded from the medium. Therefore these claims limit to only the matrix coating “consisting of human laminin” but do not limit to any specific components not being added to the culture. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47, 50-56 and 59-63 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (2013, Stem Cell Reports; of record in IDS filed 8/16/2017) in view of Heins et al (U.S. PGPUB 2009/0123432) and Wong et al (2010, Cell Adhesion and Migration, 4(1): 39-45).
Takayama teaches a method for differentiating hepatoblast-like cells from human pluripotent stem cells by culturing (see abstract).  Regarding claims 43-45, 50, 52-54, 60 and 62-63, Takayama teaches a differentiation protocol for the induction of stem cells to definitive endoderm cells and hepatoblasts (see abstract, pages 323, 329 and results).  Regarding claims 44, 45, 50, 52-54, 60 and 62-63, Takayama teaches that by culturing the cells on a matrix consisting of human LN111-coated dish, human PSC-derived HBCs were maintained for more than 3 months and had the ability to differentiate into both hepatocyte-like cells as well as other cell types (see abstract and col. 1 on page 331); this means Takayama’s “PSC-derived HBCs” are not fully differentiated into “hepatocyte-like cells”. Regarding claims 43, 50, 52, 60 and 62-63, Takayama teaches that culturing the PSC-derived HBCs using human LN111 is useful for transplant of these cells for purposes of regenerative medicine as a xeno-free culture condition for hPSC-derived HBCs is desired (see col. 2 on page 329). Regarding claims 50 and 60, Takayama teaches further differentiation into hepatocyte like cells in a maturation medium (see page 331). Regarding claims 47, 52, 55-56 and 59-60, Takayama teaches adding a ROCK inhibitor to the medium to develop single cell cultures and that Activan A and morphogenetic protein 4 (BMP4) can be added in combination with FGF for differentiation (see methods). Regarding claims 62-63, Takayama teaches overexpression of FOXA2 is not necessary for establishing the PSC-derived HBCs (see col. 1 on page 323); this reads the step of over expressing FOXA2 as being optional and therefore reads on a method “consisting of” only the culturing step. Additionally, it is noted that claims 62 and 63 do not limit to not using a genetically modified (such as FOXA2 transfected) cell as the starting material in the method.
Takayama does teach that the cells are differentiated while on a matrix consisting of LN111 (claims 43, 50, 52, 60 and 62-63). Takayama does not teach that the FGF is FGF2 (claim 46 and 55) or that the maturation medium comprises HGF and OSM (claim 51 and 61).
Heins teaches methods for differentiating hepatoblast-like cells from definitive endoderm cells from stem cells (see abstract and paragraph [0011]). Regarding claims 46, 50-52, 55 and 61-62, Heins teaches that the first stage comprises medium supplemented with activin A, and Wnt3a, that the second stage comprises medium supplemented with BMP4 and FGF2 (reads on endoderm induction medium), and that the final stage includes HGF and OSM (reads on endoderm maturation medium) (see Figure 1A). Regarding claims 43, 50, 52, 60 and 62-63, Heins that the culture plates can be coated with a matrix protein consisting of laminin while being treated with induction medium for differentiation (see claims 24, 38 and 39).
Regarding claims 43, 50, 52, 60 and 62-63, Wong teaches providing pluripotent human embryonic stem cells, and differentiating said cells to definitive endoderm cells on a support coated with a matrix consisting of commercially available mouse laminin in an endoderm induction medium comprising (see pages 40 and 43).
It would have been obvious to combine Takayama with Heins and Wong to us Hein’s and Wong’s teaching of a matrix consisting of laminin throughout Takayama’s differentiation from stem cells to hepatoblasts and hepatocytes, thereby having Takayama’s matrix consisting of laminin present at all stages of differentiation. A person of ordinary skill in the art would have had a reasonable expectation of success in including Takayama’s LN111 in a matrix consisting of LN111 as the coating throughout Takayama’s differentiation from stem cells to hepatoblasts/hepatocytes because both Heins and Wong establish that laminin is a useful substrate for both stem cell stages and differentiation into definitive endoderm, and Heins establish that laminin is a useful substrate for further differentiation to hepatoblasts. The skilled artisan would have been motivated to use a matrix consisting of LN111 in Takayama’s differentiation from stem cells to hepatoblasts/hepatocytes because the combination of references establish that laminin coating is useful for each of the cell types and for differentiation, and this would allow for all differentiation steps to be carried out on the same matrix. Furthermore, Takayama teaches that the is a xeno-free culture condition for hPSC-derived HBCs is desired and that LN111 is useful for this purpose.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 48-49 and 57-58 remain rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Heins and Wong as applied to claims 43-47, 50-56 and 59-63 above, and further in view of Vallier et al (U.S. PGPUB 20130156743).
The teachings of Takayama in view of Heins and Wong are discussed and relied upon above. 
Takayama in view of Heins and Wong do not teach including CHIR99021 in the induction medium.
Vallier is drawn to a method of hepatic differentiation by culturing stem cells in an endoderm induction medium to produce a population of definitive endoderm cells and then culturing the population of DE cells in a hepatic induction medium to produce a population of hepatic progenitor cells, which may be optionally differentiated into hepatocytes (see abstract). Regarding claims 48-49 and 57-58, Vallier teaches that it is useful to include CHIR99021 in the induction medium (see paragraphs [0059] and [0195]).   
It would have been obvious to combine Takayama in view of Heins and Wong with Vallier to include CHIR99021 in Takayama’s induction medium. A person of ordinary skill in the art would have had a reasonable expectation of success in including CHIR99021 in Takayama’s induction medium because Vallier teaches that it is useful to include CHIR99021 in the induction medium for hepatic differentiation of stem cells. The skilled artisan would have been motivated to include CHIR99021 in Takayama’s induction medium because Vallier teaches that it is useful to include CHIR99021 in the induction medium for hepatic differentiation of stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Takayama’s differentiation steps are carried out while the cells are on Matrigel, and that while Matrigel comprises laminin, it also comprises other components. Applicant highlights that the amended claims limit to the matrix “consisting of” one or more laminins. The applicant does not dispute that Takayama exemplifies culturing the differentiated hepatoblasts on a matrix consisting of LN111. As stated in the rejection, Takayama teaches the benefits of culturing the cells on LN111, such as that they can be proliferated and further differentiated, and that substrates such as LN111 are beneficial as they allow for a xeno-free culture condition. While applicant is correct that Takayama’s differentiation steps are carried out on Matrigel, it is the secondary references Heins and Wong that teach that the differentiation steps can be carried out on matrices consisting of laminin. It is also noted that Takayama does not teach that cells can only be differentiated on Matrigel but rather just that the protocol Takayama is following uses Matrigel. Importantly, since the combination of Heins and Wong support that the differentiation steps can be carried out on substrates consisting of laminin, there is a reasonable expectation of success to use a matrix substrate consisting of laminin for the differentiation steps.
Applicant alleges “Takayama teaches that PSC-derived HBCs cultured on human-LN111 matrix did not differentiate into "hepatocyte-like cells" but had the ability to do so when cells are cultured on Matrigel (see step 4 of the Takayama method).” It is unclear where applicant is finding support for this statement as the methods in Takayama do not contain defined step numbers. If the applicant is referring to the 4th section in the methods section of Takayama, this section does not support applicant’s conclusion since this section relates only to maintaining the HBCs on the LN111 substrate and does not teach treating the HBC with an induction medium to differentiate them into hepatocyte-like cells. In other words, this section only states that it is possible to maintain HBCs on an LN111 substrate. The section after this in Takayama’s method (col. 2 on page 331) discusses that HBCs can be treated with an induction medium to differentiate the cells into hepatocyte-like cells. While applicant is correct that this section is using cells on a Matrigel substrate, this section also makes no comparison with a LN111 substrate and therefore does not support the applicant’s conclusion. Similarly, if applicant meant to reference Figure 4 of Takayama, this Figure only shows that HBCs can be treated with an induction medium to differentiate the cells into hepatocyte-like cells on a Matrigel substrate, but again makes no comparing with a LN111 substrate. The examiner was unable to find any teachings in Takayama to support the applicant’s conclusion that HBCs cultured on human-LN111 matrix do not differentiate into "hepatocyte-like cells", but do when cultured on Matrigel. Importantly, again, it is the secondary references that are relied upon for teaching that Takayama’s matrix consisting of LN111 can be used for Takayama’s differentiation steps, and Takayama specifically attributes the differentiation of the cells to the treatment with the induction medium. Therefore this argument is not persuasive.
Applicant highlights that Takayama transfects the cells with a FOXA2 vector as part of the differentiation protocol, and applicant alleges that this is different than the claimed method which “recited that the cell differentiation is induced by human laminin which is sufficient to distinguish it from Takayama”. However, the claimed method does not limit to “differentiation is induced by human laminin” as applicant alleges. Each of the claimed differentiation steps recite the use of an “induction medium”, just as the primary reference Takayama’s differentiation method. Additionally, the claims do not limit to not using cells that have been transfected with a vector, and even if they did, as stated above in the rejection, Takayama specifically teaches that transfecting the cells with a FOXA2 vector is not necessary for differentiation. Therefore this argument is not persuasive.
Applicant points to Figure 1 of the instant specification to allege unexpected results. Specifically, applicant highlights that this figure shows that laminin was just as effective as Matrigel in inducing hepatic cell differentiation. Applicant concludes this property of laminin is unexpected because the cited references merely disclose laminin as useful for propagation of cells previously differentiated on Matrigel. As an initial matter, applicant’s results in Figure 1 show that a method similar to the method exemplified in the primary reference Takayama has comparable results to applicant’s claimed method. In other words, applicant is not showing any specific benefits or improvements using the claimed method. While applicant provides their opinion that it would not be expected to obtain similar results using LN111 and Matrigel, there is no evidence on the record to support this statement. Conversely, the record demonstrates that it was known that the same cell types as claimed can be both maintained and differentiated on laminin substrates, and the primary reference Takayama exemplifies using LN111 which is the same laminin used in applicant’s experiments. Applicants cannot show unexpected results before they have established what the skilled artisan would have expected, and since applicant only provides their opinion that their results are unexpected, this is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653

                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653